DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Mimoon et al. (Int. Pub. No. EP 2 557 882 A1) teaches scheduling downlink data transmission for the UE (See [0022]) and proactively scheduling uplink grants for anticipated uplink traffic (See [0034]).
The prior art of Jonsson et al. (U.S. PGPub 2013/0034014) teaches calculating throughput estimate, determining a rate for status reports and sending the status reports (See [0048]-[0053]).
The prior art of Miyoshi et al. (U.S. PGPub 2006/0094367) teaches if the average throughput calculated by the throughput calculation section 401 is higher than the predetermined threshold value, the current actual downlink channel quality can be considered to have improved since the point at which channel quality was measured by the CIR measurement section 114 (See [0094]).
The prior art of Wang et al. (U.S. PGPub 2020/0145125) teaches when a difference between the throughput of the uplink direction and a preset throughput is maximal, that is, the extent to which the throughput of the uplink direction is greater than the preset throughput threshold in the third scenario is maximal, and a difference between the throughput of the downlink direction and another preset throughput is maximal, that is, the extent to which the throughput of the downlink direction is greater than the other preset throughput threshold in the third scenario is maximal, the 2.4G frequency band may be determined as the target uplink channel, the 24G frequency band may be determined as the target downlink channel, namely, the 2.4G frequency band may be the optimal uplink channel and the 24G frequency band may be the optimal downlink channel when the parties communicate in FDD mode (See [0075]).
Claims 1-9 appear to be novel and inventive because prior art fails to show or teach determining if a throughput for the user data transmitted to the UE on the shared downlink channel is greater than a threshold amount; and if the throughput for the user data transmitted to the UE on the shared downlink channel is greater than the threshold amount, providing, by the base station, the UE with a minimum amount of access to a shared uplink channel by making proactive grants of uplink resources when necessary, in combination with the other limitations of the independent claim.
Claims 10-17 appear to be novel and inventive because prior art fails to show or teach determining, by the base station, a respective average throughput for the respective user data transmitted on the shared downlink channel to each UE; determining, by the base station, if the respective average throughput for each UE exceeds a predetermined throughput threshold; for each UE for which the respective average throughput exceeds the predetermined throughput threshold, determining, by the base station, a number of time 19Attorney Docket No. 3580/100.1759US01transmission intervals (TTIs) that have passed since a most recent grant of, or scheduling request (SR) opportunity for, uplink resources on the shared uplink channel for the UE; determining, by the base station, which UE has a largest said number of TTIs; determining, by the base station, if the largest said number of TTIs is greater than a threshold number of TTIs; if the largest said number of TTIs is greater than a threshold number of TTIs, making, by the base station to the UE associated with the largest said number of TTIs, a proactive grant of uplink resources on the shared uplink channel, in combination with the other limitations of the independent claim.
Claims 18-26 appear to be novel and inventive for reasons similar to claim 1 above.
Claims 27-34 appear to be novel and inventive for reasons similar to claim 10 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        4/30/2021